Exhibit 10.1
 
STATE OF ILLINOIS
IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
CHAMPAIGN COUNTY
 
 

THE PEOPLE OF THE STATE OF ILLINOIS,   )     )   Plaintiff,  ) Case
No.  2009-CH-187   )   vs.  )     )   YTB INTERNATIONAL, INC., (a Delaware     
)   corporation not authorized to do business as a    )   foreign corporation in
the State of Illinois); and     )     )   YOURTRAVELBIZ.COM, INC., (an
Illinois   )   Corporation); and     )     )   YOURTRAVELBIZ.COM, INC., (a
Delaware    )  
Corporation); and 
)     )   YTB TRAVEL NETWORK OF ILLINOIS, INC.,   )  
(an Illinois corporation f/k/a YTB Travel & Cruises )
)   and d/b/a as YTB Travel and Cruises); and   )     )   J. LLOYD TOMER,
individually and as Chairman )   of the Board of Directors of YTB
International,  )   Inc.; and    )     )   J. SCOTT TOMER, individually and as
Director )   and Chief Executive Officer of YTB International, )   Inc. and as
President of YourTravelBiz.com, Inc.     )   (an Illinois corporation); and  )  
  )   J. KIM SORENSEN, individually and as Vice   )   Chairman, President, and
Director of YTB    )   International, Inc., (a Delaware corporation),   )  
Former President of YourTravelBiz.com, Inc. and   )   as Chief Executive Officer
of YTB Travel Network  )   of Illinois,    )     )  
Defendants.   
)  








 
1

--------------------------------------------------------------------------------

 
 
 
FINAL JUDGMENT AND CONSENT DECREE
 
Plaintiff, the PEOPLE OF THE STATE OF ILLINOIS, have filed a complaint for a
permanent injunction and other relief in this matter pursuant to the Illinois
Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.,
charging Defendants with violations of the aforementioned Act Plaintiff, by its
counsel, and Defendants, by their counsel, have agreed to the entry of this
Final Judgment and Consent Decree by the Court without trial or adjudication of
any issue of fact or law.
 
STIPULATED CONSENT
 
Without admitting or denying the allegations of the complaint (except as to
personal and subject matter jurisdiction, which Defendants admit), Defendants
hereby consent to the entry of the Final Judgment.
 
ORDER
 
NOW THEREFORE, with the consent of the parties and for the purpose of effecting
this Final Judgment and Consent Decree, IT IS HEREBY ORDERED AS FOLLOWS:
 
1.           Since the plaintiff filed the Complaint for Injunctive and Other
Relief in this matter on May 14, 2009, the defendants have changed their
business model numerous times.  The entry of this Final Judgment and Consent
Decree does not constitute an approval of the defendants’ business practices
since May 14, 2009, nor does it constitute a release from any claims the
plaintiff could have asserted as to such business practices.
 
2.           The provisions of this Final Judgment and Consent Decree and all
references to Defendants in this Final Judgment and Consent Decree shall apply
to Defendants, their parent companies, subsidiaries, affiliated organizations,
officers, directors, partners, independent contractors, employees, agents,
representatives, heirs, assigns, successors in interest (including through
stock, sale, merger, or the sale of all or substantially all of the assets of
any Defendants), all those acting in concert or in participation with
Defendants, and all persons, corporations and other entities who have actual or
constructive notice of its provisions and act in concert or participation with
any of the Defendants including, but not limited to ZamZuu, Inc., a Delaware
corporation, and R.M. Van Patten.
 
3.           Definitions:
 
(a)         Website Owner:  A person who purchased a website from Defendants
through which he or she may refer for sale, offer for sale, or sell travel or
other goods and services “Website Owner” includes, but is not limited to, any
person who is or becomes a Referring Travel Agent, Affiliate, or Travel Agent.
 
(b)         Website Seller:  A person who sells the Website Owner opportunity,
recruits others to purchase the Website Owner opportunity, or recruits others to
sell the Website Owner opportunity.  Website Seller includes, but is not limited
to, any person who is or becomes an Independent Marketing Representative (often
referred to by Defendants as a Rep).
 
(c)         Website Distributor: A person who gives Websites to others at no
cost to the Website Owner, also known as a Broker.
 
Business Opportunity Law
 
4.           Defendants shall comply with all provisions of the Business
Opportunity Sales Law of 1995 (815 ILCS 602/5-1 et seq.), a copy of which is
attached hereto as Exhibit A, including registering with the Illinois Secretary
of State, if applicable.


 
2

--------------------------------------------------------------------------------

 




Requirements Related to Website Owners and Sellers
 
5.           Defendants have represented that they no longer sell
Websites.  Should they begin again selling Websites, Defendants shall not offer
for sale the opportunity to become a Website Owner unless Defendants comply with
all of the following requirements:
 
(a)  Defendants shall not require a Website Owner to be or become a Website
Distributor;
 
(b) No Website Owner shall promote, market, offer, sell or make any
representations regarding the Website Owner opportunity unless the Website Owner
is also a Website Distributor;
 
(c)  The Website Owner opportunity shall be separate and apart from the Website
Distributor opportunity and Defendants’ marketing, promotion, and information
regarding the opportunities shall be strictly separate.  This requirement
includes, but is not limited to: (i) information about the two opportunities
shall not be provided in the same presentation and (ii) information about the
two opportunities shall not be combined in any brochure, flyer, advertisement,
email, internet advertisement, or any other writing promoting either
opportunity;
 
(d)  There shall be no minimum length of time that an individual must be a
Website Owner.  Defendants shall honor promptly all Website Owner cancellation
requests.  Subject to, and including the conditions in Paragraphs 12-14 of this
Final Judgment and Consent Decree, Defendants shall make cancellations easily
available by internet, fax, text, postal mail, email, and telephone;
 
(e)  Defendants shall honor promptly all refund requests pursuant to Paragraph
15-17.  Defendants shall accept refund requests submitted via internet, fax,
text, postal mail, email, and telephone; and
 
(f)  Defendants shall not create, maintain, or offer any incentive, monetary or
otherwise, for a Website Owner to become a Website Distributor.  Defendants
shall not waive or reimburse any fees charged to a Website Owner based on
performance or sales as a Website Distributor.
 
Marketing and Representations
 
6.           (a)  Defendants shall not make any representations regarding
Website Owner income, compensation, or lifestyle, including but not limited to,
potential income, potential compensation, potential lifestyle, and pictures or
representations of homes, vehicles, or leisure activities explicitly or
implicitly enjoyed by a Website Owner, unless at the same time the written
income disclosure statement specified in paragraph 6(c) in this Final Judgment
and Consent Decree is also disclosed clearly and conspicuously; 
 
(b) Defendants shall not make any representations regarding Website Distributor
income, compensation, or lifestyle, including but not limited to, potential
income, potential compensation, potential lifestyle, and pictures or
representations of homes, vehicles, or leisure activities explicitly or
impliedly enjoyed by a Website Distributor, unless at the same time the written
income disclosure statement specified in paragraph 6(d) in this Final Judgment
and Consent Decree is also disclosed clearly and conspicuously;
 
                (c) If Defendants make representations regarding income,
compensation, or lifestyle, including but not limited to, potential income,
potential compensation, potential lifestyle, and pictures or representations of
homes, vehicles, or leisure activities explicitly or impliedly enjoyed by a
Website Owner, in no less than twelve (12) point easily readable font and
format, Defendants shall provide the following written income disclosure
information clearly and conspicuously on the home page of Defendants’
demonstration website, on the home page of any website through which a person
may enroll as a Website Owner, and on any written materials to attendees at any
presentation or meeting at which the Website Owner opportunity is discussed:
 
(i)           The number and percentage of active Website Owners, in the prior
quarter and the prior calendar year, who have not received any compensation
based on being a Website Owner;
 
(ii)           The average amount of compensation received by active Website
Owners in the prior quarter and prior calendar year, based on being a Website
Owner;
 
(d) If Defendants make representations regarding income, compensation, or
lifestyle, including but not limited to, potential income, potential
compensation, potential lifestyle, and pictures or representations of homes,
vehicles, or leisure activities explicitly or impliedly enjoyed by a Website
Distributor, in no less than twelve (12) point easily readable font and format,
Defendants shall provide the following written income disclosure information
clearly and conspicuously on the home page of any website through which a person
may enroll as a Website Distributor and on any written materials to attendees at
any presentation or meeting at which the Website Distributor opportunity is
discussed:
 
(i)           The number and percentage of current Website Distributors, in the
prior quarter and in the prior calendar year, who have not received any
compensation based on being a Website Distributor;
 
(ii)           The average amount of compensation received by current Website
Distributors in the prior quarter and the prior calendar year, based on being a
Website Distributor; and
 
(iii)           Typical costs incurred (including, but not limited to,
activation fees, payments for sales presentations, sales materials, and events
Defendants encourage Website Distributors to attend) by Website Distributors in
the first twelve (12) months, and annually, of being a Website Distributor.
 
(e) In subparagraphs 6(c) and 6(d), the prior quarter shall mean the most recent
calendar quarter that ended at least sixty (60) days prior to the date of the
income disclosure statement being provided, and the prior calendar year shall
mean the most recent calendar year that ended at least thirty (30) days prior to
the date of the income disclosure statement being provided;
 
(f) The Website Owner income disclosure statement specified in paragraph 6(c) of
this Final Judgment and Consent Decree shall be separate from the Website
Distributor income disclosure statement specified in paragraph 6(d) of this
Final Judgment, and Consent Decree, and the two shall not be combined.
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Defendants shall disclose clearly and conspicuously in writing to a
prospective Website Distributor before becoming obligated to purchase a license,
the following information, which also shall be posted clearly and conspicuously
on the home page of all websites through which a consumer may purchase a
license:
 
(i)      No one can guarantee your success as a Website Distributor;
 
(ii)     Not all Website Distributors have earned commissions;
 
(iii)    A Website Owner is not required to become a Website Distributor;
 
(iv)    An accurate description of how a Website Distributor’s commissions are
calculated, with concrete and representative examples using actual dollar
figures;
 
(v)     An accurate description of the time period, associated costs, and any
other eligibility requirements associated with becoming a Website Distributor;
 
(vi)   A statement that new Website Distributors may not achieve the same result
as those who came into the business earlier; and
 
(vii)  The income disclosure information described in paragraph 6(d) above.
 
(h) Defendants shall not advertise or promote the availability of travel
discounts as part of the Website Distributor or Website Owner opportunity;
 
(i) Defendants shall not make any representations regarding examples of travel
discounts unless they also disclose all limitations on such travel and they
maintain documents to support any factual claims concerning such travel
discounts;
 
(j) Defendants shall not state or imply that a Website Owner or Website
Distributor may take tax deductions based on being a Website Owner or Website
Distributor or based on monies spent on personal travel.  Instead, Defendants
may only state:
 
(i)  As to Website Owners, that “Website Owners should consult a tax advisor to
determine what, if any, tax deductions may apply to home based businesses” or
words to that effect.  Defendants may not recommend, refer to, or provide the
name or contact information for any particular tax adviser to current or
potential Website Owners;
 
(ii) As to Website Distributors, that “Website Distributors should consult a tax
advisor to determine what, if any, tax deductions may apply to home based
businesses” or words to that effect.  Defendants may not recommend, refer to, or
provide the name or contact information for any particular tax adviser to
current or potential Website Distributors.
 
(k) Defendants shall not state or imply that rates or costs available through
Defendants are the same as, or comparable to, other major travel booking
websites, such as Expedia or Orbitz, unless such is the case, and Defendants
possess substantiation for such representations at the time they are made.
 
7.           Defendants shall not express or imply any criticism or
disparagement or make any false or misleading statements regarding either any
disclosures provided pursuant to any provision of this Final Judgment and
Consent Decree or their obligation to provide any such disclosure.
 
8.           Defendants shall disclose clearly and conspicuously all terms and
conditions associated with all products and services offered for sale on all of
its websites, including, but not limited to, the cost of the products and
services, all limitations on the stated cost, and all contract terms, including
the terms and conditions of all continuity plans and automatic renewal
provisions, and how to cancel continuity plans or other contracts.
Referral Fees to Website Owners.
 
9.           Defendants shall not issue any Direct Sale Commissions to pure
Website Owners.  Defendants shall not include monthly membership dues or sign up
fees in calculating a Website Distributor’s Total Personal Sales.
 
 
4

--------------------------------------------------------------------------------

 
 
Cancellation Period
 
10.           A Website Owner shall have a minimum of thirty (30) days from the
date the Website Owner joins or renews his or her membership to cancel his or
her membership.  The cancellation period shall begin to run on the joining or
renewal date of the Website Owner’s membership.  If a Website Owner signs a
written contract for membership or renewal, the joining or renewal date is the
date of execution of the written contract.  If a Website Owner joins or renews
electronically, the joining or renewal date is the date on which the Website
Owner clicks on the acceptance of terms and conditions box on the membership
page.
 
11.             YTB welcome materials must be mailed by YTB to new Website
Owners within forty-eight (48) hours of the joining or renewal date of Website
Owner membership with Defendants.  Any changes to the terms and conditions to
any contract a Website Owner must enter into to renew must be specifically
disclosed prior to such renewal.
 
12.           YTB’s requirement that cancellation requests must be submitted in
writing shall include written requests submitted via postal mail, facsimile,
electronic text, email or other electronic means.
Refund Requests
 
13.           YTB’s requirement that refund requests must be submitted in
writing shall include written requests submitted via postal mail, facsimile,
electronic text, email or other electronic means.
 
14.           The fact that the Website Owner’s monthly payment was rejected by
the Website Owner’s bank shall not be a reason for denying a refund of the
joining fee, any monthly fees, and any other fees which were paid by the Website
Owner.
 
15.           YTB may not refuse to issue a refund to Website Owners if the
request for the refund is based on a misrepresentation by the person who sold
the business opportunity or website to the consumer who becomes a Website Owner.
Monitoring
 
16.           Paragraphs 17-19 shall remain in effect for the first twenty-four
(24) months following entry of this Final Judgment and Consent Decree.
 
17.           Defendants shall provide to Plaintiff on a quarterly basis, within
thirty (30) days following the end of each calendar quarter, copies of the
following documents in the form requested by Plaintiff with the first set of
documents to be provided on or before thirty (30) days from entry of this Final
Judgment and Consent Decree:
 
(a)  All of their marketing, promotional and informational materials
disseminated to consumers, potential customers, Reps, Website Owners and Website
Distributors;
 
(b)  Samples of all agreements between Defendants and Reps, Website Owners and
Website Distributors; and
 
(c)  Samples of all agreements between Defendants and Reps, Website Owners and
Website Distributors.
 
18.           Effective upon entry of this Final Judgment and Consent Decree,
Defendants shall provide Plaintiff, at no cost, access, including any necessary
passwords or codes, to Defendants’ sales, marketing, marketing support, and
other types of telephone conferences, internet conferences, websites, blogs, and
any other such conferences, meetings, publications, documents, or internet
postings that it offers to Website Owners or to Website
Distributors.  Plaintiff’s representatives shall be permitted full access to all
such marketing and promotional information, programs, and events without notice
to Defendants and without identifying themselves to Defendants.  Defendants
shall not disclose or permit to be disclosed, Plaintiff’s access and if
Defendants are aware of Plaintiff’s access or participation, Defendants shall
not disclose or permit to be disclosed, Plaintiff’s access or participation.
 
19.           Defendants shall provide to Plaintiff, within thirty (30) days of
receipt of a written request from Plaintiff, all information requested for the
purpose of enabling Plaintiff to determine compliance with the provisions of
this Final Judgment and Consent Decree.
 
 
5

--------------------------------------------------------------------------------

 
 
RESTITUTION
 
20.           The Court enters a judgment in favor of the Plaintiff and against
the Defendants and each of them for civil restitution in the total amount of One
Hundred Fifty Thousand Dollars ($150,000.00).   Payment shall be in the form of
a cashier’s or certified check made payable to the “Attorney General’s Consumer
Trust Account.” Payment shall be mailed to the attention of the Attorney General
of Illinois, Consumer Fraud Bureau, 500 South Second Street, Springfield,
Illinois, 62706.
 
21.           Consumers who already have filed a complaint and those who deliver
or mail a complaint and meet criteria alleging practices of the type alleged in
Plaintiffs complaint within thirty (30) days of the date this Final Judgment and
Consent Decree is entered shall be eligible for full or partial refunds of all
amounts the consumers paid to Defendants.  For purposes of restitution, the
Illinois Attorney General will determine eligibility for full or partial refunds
and will disburse full or partial refunds to all eligible consumers from the
proceeds of restitution payments made pursuant to this Final Judgment and
Consent Decree.  In the event that the amount of restitution ordered herein is
not sufficient to pay total refunds to all eligible consumers, the refunds shall
be distributed on a pro rata basis as calculated by Plaintiff.
 
22.           Any monies remaining after the distribution of restitution shall
be deposited into the “Illinois Attorney General Court Ordered and Voluntary
Compliance Payment Projects Fund” for Consumer Enforcement and Education and may
be used by the Illinois Attorney General for any purpose authorized by section
7(e) of the Consumer Fraud Deceptive Business Practices Act, 815 ILCS 505/7(e).
 
ADDITIONAL PROVISIONS
 
23.           Defendants shall cooperate fully and shall require that their
parent companies, subsidiaries, affiliated organizations, officers, directors,
partners, independent contractors, employees, agents, representatives, heirs,
assignees, and successors in interest (including through stock sale, merger, or
sale of all or substantial all assets of any Defendant) cooperate fully with the
Illinois Attorney General in any investigation concerning compliance with this
Final Judgment and Consent Decree.
 
24.           Nothing in this Final Judgment and Consent Decree shall be
construed as relieving Defendants of their obligations to comply, or as
prohibiting Defendants from complying, with all applicable local, state and
federal laws, regulations, or rules.  Nor shall any of the provisions of this
Final Judgment and Consent Decree be deemed to be permission to engage in any
acts or practices prohibited by any applicable law, regulation, or rule.
 
25.           Nothing in this Final Judgment and Consent Decree shall be
construed as an admission by Defendants.
 
26.           Any notices or communications required to be transmitted between
Defendants and Plaintiff pursuant to this Final Judgment and Consent Decree
shall be provided in writing by first class mail, overnight delivery, personal
delivery, or facsimile transmission to the parties or their successors as
follows:
 
Shannon M. DeLaMar
Elizabeth Blackston
Assistant Attorney General
or Springfield Consumer Fraud Bureau Chief
1776 East Washington
500 South Second Street
Urbana, IL 61802
Springfield, IL 62706
Telephone: (217) 278-3366
Telephone: (217) 782-1090
Facsimile: (217) 278-3370
Facsimile: (217) 782-1097

 
To Defendant:
James Martin
Armstrong Teasdale LLP
One Metropolitan Square, Suite 2600
St. Louis, MO 63102-2740
 
27.           Any notice provided pursuant to the requirements of this Final
Judgment and Consent Decree shall be deemed given five (5) business days after
mailing by first class mail or one (1) business day after facsimile
transmission, overnight delivery, or personal delivery.
 
 
6

--------------------------------------------------------------------------------

 
 
RETENTION OF JURISDICTION
 
28.           Jurisdiction is retained by this Court for purposes of enforcing
this Final Judgment and Consent Decree.
 
EFFECTIVE DATE:
 
29.  This consent Decree shall take effect immediately upon its execution by the
parties and its entry by the Court.
 
 
PLAINTIFF: 
DEFENDANTS:     PEOPLE OF THE STATE OF    
ILLINOIS, by LISA MADIGAN,
ATTORNEY GENERAL OF ILLINOIS  
 YTB International, Inc.     Dated:   _________ By:______________    
By:  _______________    YourTravelBiz.com, Inc., an Illinois corp. Elizabeth
Blackston   Consumer Fraud Springfield Bureau Chief   By:  _______________    
Dated____________, 2011 Dated:  ______________     By:   ______________  
YourTravelBiz.com, Inc. a Delaware corp. Shannon M. DeLaMar   Assistant Attorney
General By:  ___________________            

 
 
                                                                                    

 
7

--------------------------------------------------------------------------------

 
                                                                                                                                                          


DEFENDANTS:       YTB Travel Network of Illinois, Inc.      
By:  _________________________ Dated:  __________________     J.Loyd Tomer,  
______________________  Dated:  __________________     J. Scott Tomer,  
______________________ Dated:  __________________     J. Kim Sorensen  
______________________ Dated:   __________________          
Dated:  _____________________
Circuit Court Judge

 
                                                                                                                                                  

                                                                                     



                                                                                                                                                    























                                                                           



8

                                                                          

                                                                           

                                                                           
















